STATE OF MICHIGAN

                            COURT OF APPEALS



CRYSTAL BARNES,                                                      UNPUBLISHED
                                                                     December 17, 2015
               Plaintiff-Appellee,

v                                                                    No. 323134
                                                                     Wayne Circuit Court
ANGELA J. ORMOND,                                                    LC No. 14-005871-NI

               Defendant,

and

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

               Defendant-Appellant.


Before: SAWYER, P.J., and BECKERING and BOONSTRA, JJ.

PER CURIAM.

       Defendant State Farm (defendant) appeals by leave granted from the trial court’s order
denying its motion for summary disposition on plaintiff’s claim for uninsured motorist benefits.
We reverse and remand.

        On the day of the accident, plaintiff was driving in the city of Detroit in a 2004 Chevrolet
Cavalier which she owned jointly with her mother, Joyce Burton, with whom plaintiff resided.
Plaintiff alleges that defendant Ormond ran a red light and collided into plaintiff’s vehicle,
resulting in injuries to plaintiff.

        Burton was unable to operate the Cavalier due to her medical condition. The vehicle was
used by plaintiff, as well as another individual, Richard Huling, to transport Burton as needed,
though plaintiff also occasionally used it for her own transportation needs. Huling was unrelated
to plaintiff and her mother and did not reside with them. The vehicle was often kept at Huling’s
residence, though he also left it at plaintiff’s home so that she could transport Burton herself or
use the vehicle to drive to work.

     Although the Cavalier had been insured under a policy issued by Allstate Insurance
Company, that policy had lapsed at some point before the accident. At the time of the accident,

                                                -1-
neither plaintiff nor Burton had obtained a policy on the Cavalier, nor did they own any other
vehicle. But, several days before the accident, Huling had purchased a policy from defendant
covering the Cavalier.

        After the accident, plaintiff submitted a claim to defendant for personal injury (PIP)
benefits. Defendant denied coverage. Plaintiff filed an action against defendant and the
Michigan Assigned Claims Facility, which had assigned the claim to Farmers Insurance
Exchange. Defendant moved for summary disposition on the basis that (1) plaintiff owned and
operated a vehicle for which she had no insurance, (2) she was not covered by the policy
defendant had issued to Huling, and (3) plaintiff was not a resident relative of Huling. At the
hearing, defendant argued that Huling was not an owner of the Cavalier and that plaintiff was not
insured under the policy issued by defendant. Farmers Insurance argued that Huling was a
constructive owner and plaintiff was covered under defendant’s policy, which was the first
priority for the payment of PIP benefits. Plaintiff did not appear at the hearing. The trial court
agreed with defendant and granted summary disposition with prejudice on the basis that the
vehicle was uninsured. No appeal was taken from that decision.1

        Thereafter, plaintiff filed the instant action against Ormond and defendant, alleging that
she is entitled to uninsured/underinsured motorist (UM/UIM) benefits under the policy issued by
defendant. Defendant moved for summary disposition under MCR 2.116(C)(7) and (10),
arguing that plaintiff’s claim was barred by res judicata and that she was not entitled to UM/UIM
benefits because she was not an insured under the policy issued by defendant to Huling. The
trial court denied the motion, concluding that Huling could be considered the owner of the
Cavalier because he had use of it for more than 30 days and that UM/UIM extended to any
person occupying the vehicle. Defendant now appeals by leave granted.

        We agree with defendant that plaintiff’s claim for UM/UIM benefits are barred by res
judicata. This is a question of law which we review de novo. Stoudemire v Stoudemire, 248
Mich App 325, 332; 639 NW2d 274 (2001). In Adair v State of Michigan, 470 Mich 105, 121;
680 NW2d 386 (2004), the Court explained:

               The doctrine of res judicata is employed to prevent multiple suits litigating
       the same cause of action. The doctrine bars a second, subsequent action when (1)
       the prior action was decided on the merits, (2) both actions involve the same
       parties or their privies, and (3) the matter in the second case was, or could have
       been, resolved in the first. This Court has taken a broad approach to the doctrine
       of res judicata, holding that it bars not only claims already litigated, but also every
       claim arising from the same transaction that the parties, exercising reasonable
       diligence, could have raised but did not. [Citations omitted.]


1
  Farmers Insurance then moved for summary disposition, arguing that plaintiff was not entitled
to PIP benefits because she was uninsured. The trial court agreed and granted summary
disposition. Plaintiff filed an appeal from that decision, and this Court affirmed the grant of
summary disposition. Barnes v Farmers Ins Exch, 308 Mich App 1; 862 NW2d 681 (2014).


                                                -2-
Relying on River Park, Inc v Highland Park, 184 Ill 2d 290, 307-309; 703 NE2d 883 (1998), the
Adair Court explained:

               Under the “same evidence” test, a second suit is barred “if the evidence
       needed to sustain the second suit would have sustained the first, or if the same
       facts were essential to maintain both actions.” The “transactional” test provides
       that “the assertion of different kinds or theories of relief still constitutes a single
       cause of action if a single group of operative facts give rise to the assertion of
       relief.” [River Park, 184 Ill 2d at 307 (internal citations omitted); see Adair, 470
       Mich at 124.]

Under the transactional test, “a claim is viewed in ‘factual terms’ and considered ‘coterminous
with the transaction, regardless of the number of substantive theories, or variant forms of relief
flowing from those theories, that may be available to the plaintiff; . . . and regardless of the
variations in the evidence needed to support the theories or rights.” Id.

        We are satisfied that the elements of res judicata were met here. The original action was
decided on the merits. Both plaintiff and defendant were parties to the prior action.2 And the
current matter could have been resolved in the prior action. Indeed, the reason both claims fail is
based upon the same essential fact: whether Huling could be considered an owner of the vehicle.

        Because of our resolution of this issue, we need not address defendant’s argument that
the trial court erred in concluding that there was a genuine issue of material fact on whether
Huling was a constructive owner of the Cavalier.

      Reversed and remanded for entry of summary disposition in favor of defendant State
Farm. Defendant State Farm may tax costs. We do not retain jurisdiction.



                                                              /s/ David H. Sawyer
                                                              /s/ Jane M. Beckering
                                                              /s/ Mark T. Boonstra




2
  Although plaintiff has argued that the presence of additional parties negates this conclusion,
plaintiff does not explain why. Rather, both the party asserting res judicata and the party against
whom it is being asserted were parties to the prior action and that is sufficient.


                                                -3-